DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18, 19, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Portner et al. (Bioprocess Eng.).
With respect to claim 18, the reference of Portner et al. discloses a suspension culture vessel (Fig. 2) that includes: a semipermeable membrane (dialysis membrane)(Fig. 2) that is structurally capable of containing inducing factor-introduced cells and culture medium; a first solution-feeding channel (See included reproduced Fig. 2) that is structurally capable of being used for feeding culture medium containing the cells into the semipermeable membrane; a container in which the membrane is placed; an agitator (Fig. 2) provided outside the membrane and inside the container; and a second solution-feeding channel (See included reproduced Fig. 2) that is structurally capable of being used for feeding culture medium containing cells from the membrane to the outside of the container.  With respect to the statement that “the inducing factor-introduced cells in the semipermeable membrane are suspension cultured to induce induced pluripotent stem cells from the inducing factor-introduced cells”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    857
    1058
    media_image1.png
    Greyscale

	With respect to claim 19, the reference of Portner et al. discloses that the agitator is connected to a drive unit (M)(Fig. 2) for agitation of the culture medium in the container.
With respect to claim 25, the reference of Portner et al. discloses a suspension culture vessel (Fig. 2) that includes: a semipermeable membrane (dialysis membrane)(Fig. 2) that is structurally capable of containing culture medium; a container in which the membrane is placed that is structurally capable of containing inducing factor-introduced cells and culture medium around the periphery of the membrane; a first solution-feeding channel (See included reproduced Fig. 2) that is structurally capable of being used for feeding culture medium containing the cells into the container; and a second solution-feeding channel (See included reproduced Fig. 2) that is structurally capable of being used for feeding culture medium containing cells from the container to the outside of the container.  With respect to the statement that “the inducing factor-introduced cells in the container are suspension cultured to induce induced pluripotent stem cells from the inducing factor-introduced cells”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claim 26, the reference of Portner et al. discloses that the system includes a pump (Fig. 2) that is structurally capable of supplying culture medium into the semipermeable membrane so as to create a flow of culture medium inside the semipermeable membrane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Portner et al. (Bioprocess Eng.) in view of Yamazaki et al.(JP 2006-075041).
With respect to claim 21, the reference of Portner et al. discloses a suspension culture vessel (Fig. 2) that includes: a semipermeable membrane (dialysis membrane)(Fig. 2) that is structurally capable of containing inducing factor-introduced cells and culture medium; a first solution-feeding channel (See included reproduced Fig. 2) that is structurally capable of being used for feeding culture medium containing the cells into the semipermeable membrane; a container in which the membrane is placed; an agitator (Fig. 2) provided outside the membrane and inside the container; and a second solution-feeding channel (See included reproduced Fig. 2) that is structurally capable of being used for feeding culture medium containing cells from the membrane to the outside of the container.  With respect to the statement that “the inducing factor-introduced cells in the semipermeable membrane are suspension cultured to induce induced pluripotent stem cells from the inducing factor-introduced cells”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
While the reference of Portner et al. discloses a suspension culture vessel, claim 21 differs by reciting that the culture container or vessel includes a helical groove.
The reference of Yamazaki et al. discloses that it is known in the art to provide a suspension culture vessel (Fig. 1)(1) with a helical groove (2a) and a pump (6) for suppling culture medium to the groove.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with a helical groove and pump structure suggested by the reference of Yamazaki et al. for the known and expected result of providing an art recognized means for suspending cells within a culture vessel. 

Claims 1, 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(US 2006/0205081) in view of Miltenyi et al.(US 2017/0067007).
With respect to claim 1, the reference of Li et al. discloses a cell treatment device comprising: a factor introducing device (electroporation chamber)(¶[0057] and [0126]) that is structurally capable of introducing a pluripotency inducing factor into cells to create inducing factor-introduced cells, and a suspension culture vessel (suspension culture systems) (¶[0126]) the is structurally capable of suspension culturing of the inducing factor introduced
cells created by the factor introducing device, to induce induced pluripotent
stem cells from the inducing factor-introduced cells.
	Claim 1 differs by reciting that the device includes an introduced cell solution-feeding channel configured to connect the factor introducer and the suspension culture vessel.
	The reference of Miltenyi et al. discloses that it is known in the art to directly connect a flow electroporation device to a cell culture device (¶[0022] and [0071]) to provide a closed system to prevent cell loses and contamination.]
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to directly connect the electroporation chamber/device of the reference of Li et al. with the suspension culture device using a channel or line between the two devices for the known and expected result of providing a sealed system to prevent contamination of the cells during movement within the processing system.
	With respect to claims 2 and 3, in the absence of further positively recited structure, the system disclosed by the reference of Li et al. is considered to be structurally capable of being used in the manner and/or with the cells required of claims 2 and 3.
	With respect to claim 11, the stirred tank bioreactor disclosed by Li et al. (¶[0127]) includes a container (tank) and a drive unit (drive).

Claims 4, 8, 9, 10, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(US 2006/0205081) in view of Miltenyi et al.(US 2017/0067007) taken further in view of Kawaguchi et al.(US 5,151,362).
The combination of the references of Li et al.  and Miltenyi et al. has been discussed above with respect to claim 1.
While the reference of Li et al. discloses a suspension culture vessel (suspension culture systems) (¶[0126]), claims 4, 8-10, 37 and 38 differ by reciting that the suspension culture vessel includes a semipermeable membrane provided within the culture vessel or container.
The reference of Kawaguchi et al. discloses a device (Fig. 1) that can be used as a suspension culture device that includes a septum or semipermeable membrane (104)(col. 11, lines 3-18).  The reference disclose that using the device for suspension culturing provides improved culturing conditions by allowing continuous supply of nutrients and removal of cell wastes (col. 1, lines 42-48).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the suspension culture device of the reference of Li et al. with a septum or semipermeable membrane for the known and expected result of improving the suspension culture conditions by allowing continuous supply of nutrients and removal of cell wastes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(US 2006/0205081) in view of Miltenyi et al.(US 2017/0067007) taken further in view of Yamazaki et al.(JP 2006-075041).
The combination of the reference of Li et al. and Miltenyi et al. has been discussed above with respect to claim 1.
While the reference of Li et al. discloses a suspension culture vessel, claim 14 differs by reciting that the culture container or vessel includes a helical groove and a pump for flowing culture medium along the groove.
The reference of Yamazaki et al. discloses that it is known in the art to provide a suspension culture vessel (Fig. 1)(1) with a helical groove (2a) and a pump (6) for suppling culture medium to the groove.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with a helical groove and pump structure suggested by the reference of Yamazaki et al. for the known and expected result of providing an art recognized means for suspending cells within a culture vessel.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(US 2006/0205081) in view of Miltenyi et al.(US 2017/0067007) and Kawaguchi et al.(US 5,151,362) taken further in view of Yamazaki et al.(JP 2006-075041).
The combination of the references of Li et al., Miltenyi et al. and Kawaguchi et al. has been discussed above with respect to claim 1 and 4.
While the combination of the references of Li et al., Miltenyi et al. and Kawaguchi et al. encompass a suspension culture vessel with a semipermeable membrane, claim 7 differs by reciting that the culture container or vessel includes a helical groove and a pump for flowing culture medium along the groove.
The reference of Yamazaki et al. discloses that it is known in the art to provide a suspension culture vessel (Fig. 1)(1) with a helical groove (2a) and a pump (6) for suppling culture medium to the groove.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with a helical groove and pump structure suggested by the reference of Yamazaki et al. for the known and expected result of providing an art recognized means for suspending cells within a culture vessel.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al.(Bioprocess Biosyst Eng) in view of Portner et al.(Bioprocess Eng.) and Xu (US 2012/0115225).
With respect to claim 29, the reference of Nath et al. discloses a stem cell induction method that includes: suspension culturing induced pluripotent stem cells using a suspension culture vessel and a dialysis filter (Fig. 1) and forming floating cell masses (hiPSC aggregates) (page 125, col. 1, last paragraph) from the induced pluripotent cells.
While the reference discloses the use of a dialysis filter, claim 29 differs by reciting that the cells are cultured in a semipermeable membrane.
The reference of Portner et al. discloses that it is known in the art to culture mammalian cells within a dialysis membrane (Fig. 2).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the dialysis membrane of the primary reference within the suspension vessel of the primary reference for the known and expected result of providing an alternative means recognized in the art for suspension culture of mammalian cells while subjecting them to dialysis while maintaining the efficiency of the culture method.  
While the reference discloses the culturing of induced cells, the reference is silent with respect to introducing a pluripotency inducing factor into the cells.
The reference of Xu discloses a stem cell induction method that includes: introducing a pluripotency inducing factor into cells to create inducing factor introduced cells (¶[0094]-[0096]), and suspension culturing (¶[0098] the inducing factor-introduced cells to induce induced pluripotent stem cells from the inducing factor-introduced cells.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to introduce a pluripotency inducing factor into cells as suggested by the reference of Xu for the known and expected result of providing inducing factor introduced cells for the suspension culture as is conventional in the art as evidenced by the reference of Xu.
With respect to claim 30, the method encompassed by the combination of the references discussed above with respect to claim 29 would include an agitation culture as can be seen in Figure 2 of Portner et al.

Response to Arguments
Rejections under 35 USC 102 or 103
The rejection of claim 29 over the reference of Xu (US 2012/0115225) has been withdrawn in view of the amendments to claim 29 and related comments on page 12 of the response dated 3/9/2022.  However, new grounds of rejection have been made over the combination of the references of Nath et al.(Bioprocess Biosyst Eng) in view of Portner et al.(Bioprocess Eng.) and Xu (US 2012/0115225).

The rejection of claim 1 over the reference of Li et al. has been withdrawn in view of the amendments to claim 1 and related comments on pages 11-12 of the response dated 3/9/22.  However, new grounds of rejection have been made over the combination of the references of Li et al.(US 2006/0205081) in view of Miltenyi et al.(US 2017/0067007).

The rejection of claims 18 and 25 over the reference of Kawaguchi et al.(US 5,151,362) has been withdrawn in view of the amendments to claims 18 and 25 and related comments on pages 12-14 of the response dated 3/9/22.  However, new grounds of rejection have been made over the reference of Portner et al.(Bioprocess Eng.).

The rejection of claim 21 over the combination of the references of Kawaguchi et al.(US 5,151,362) and Yamazaki et al.(JP 2006-075041) has been withdrawn in view of the amendments to claim 21 and related comments on pages 14-15 of the response dated 3/9/22.  However, new grounds of rejection have been made over Portner et al. (Bioprocess Eng.) in view of Yamazaki et al.(JP 2006-075041).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB